DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

3.	Claim 1 (Instant Application 17/662,527) is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,330,462.  This is a statutory double patenting rejection.

Instant Application 17/662,527
U.S. Patent No. 11,330,462
1. A method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, a radio resource control (RRC) message including information configuring a measurement report for uplink packet data convergence protocol (PDCP) packet delay per data radio bearer (DRB), the information including a list of DRBs to be measured; mapping an uplink packet for a quality of service (QoS) flow to a DRB in the list at a service data adaptation protocol (SDAP) layer of the terminal; submitting the uplink packet to a PDCP upper service access point (SAP) from the SDAP layer of the terminal; performing a measurement of the uplink PDCP packet delay for the DRB based on the information at a PDCP layer of the terminal; and transmitting, to the base station, a result of the measurement performed based on the information, wherein the uplink PDCP packet delay is measured based on a delay from an arrival of the uplink packet at the PDCP SAP until a transmission of the uplink packet is available.

1. A method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, a radio resource control (RRC) message including information configuring a measurement report for uplink packet data convergence protocol (PDCP) packet delay per data radio bearer (DRB), the information including a list of DRBs to be measured; mapping an uplink packet for a quality of service (QoS) flow to a DRB in the list at a service data adaptation protocol (SDAP) layer of the terminal; submitting the uplink packet to a PDCP upper service access point (SAP) from the SDAP layer of the terminal; performing a measurement of the uplink PDCP packet delay for the DRB based on the information at a PDCP layer of the terminal; and transmitting, to the base station, a result of the measurement performed based on the information, wherein the uplink PDCP packet delay is measured based on a delay from an arrival of the uplink packet at the PDCP SAP until a transmission of the uplink packet is available.
















Prior Arts

Liu et al (US 9,264,928) discloses a method performed by a terminal (see, test measurements performed by  a WTRU 102 based on  received configuration, col. 1, line 31 to col. 2, line 27) in a wireless communication system (fig. 1, fig. 12, fig. 17-fig. 18, the wireless communication system in which the WTRU performed test measurements based on MDT test trigger/measurement configuration, col. 2, line 44-65, col. 3, line 13-30), the method comprising: receiving, from a base station (fig. 1, base station 114a/eNB) a radio resource control (RRC) message (see, RRC configuration relating to DRBs/logical channels with respect to measurements, col. 26, line 4-32+, col. 39, line 57-67) including comprising information  (see, measurement configuration related to UL data loss, packet latency, col. 22, line 45 to col. 23, line 62, col. 44, line 21-673) configuring a measurement report for uplink packet data convergence protocol (PDCP) packet delay per data radio bearer (DRB) (see, test  measurement configuration relating to DRB/RAB QoS performance, col. 24, line 20-57, col. 27, line 25 to col. 28, line 2-WTRU’s UL PDCP packet delay measurement in the measurement object, where the object may be a group of DRBs), the information including a list of DRBs to be measured; performing a measurement of the uplink PDCP packet delay for each of the DRBs in the list of the DRBs based on the information (see, test  measurement configuration relating to DRB/RAB QoS performance, col. 24, line 20-57, col. 27, line 25 to col. 28, line 2-WTRU’s UL PDCP packet delay measurement in the measurement object, where the object may be a group of DRBs); and transmitting,  to the base station, a result of the measurement performed based on the information (see, the WTRU may report the test/measurement results to the network/cells, col. 16, line 5 to col. 17, line 13, col. 19, line 7-15, col. 29, line 60 to col. 30, line 12).

3GPP-Intel Corporation (3GPP TSG-RAN5-Meeting #75-(Connection to LTE Text Case 8.6.1.3-Interl Corporation) from the same field of endeavor (see, section 8.6.1.3.1-Immmediate MDT/ Measurement/Latency metrics for UL PDCP Packet Delay per CQI) discloses: the information including a list of DRBs to be measured (see, the UE receives RRC Configuration containing Report IE with UL-Delay Configuration-UL PDCP Delay per CQI and DRB, including the UE shall for each measId in the measIdList within the VarMeasConfigur); performing a measurement of the uplink PDCP packet delay for each of the DRBs in the list of the DRBs based on the information (see, the UE receives RRC Configuration containing Report IE with UL-Delay Configuration-UL PDCP Delay per CQI and DRBs, including the UE shall for each measId in the measIdList within the VarMeasConfigur, section 8.6.3.1.1); and transmitting, to the base station, a result of the measurement performed based on the information (see, the UE reports the measurement for each CQI in relation to UL PDCP packet delay, section 8.6.1. 3.1 to 8.6.1.3.2 to 8.6.1.3.3.3, noted: the measurement is implicitly transmitted by virtue of the reporting by the UE, Table 4.2.1.1-0-PDCP Packet Delay for DRBs).
	
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	FEHRENBACH et al (US 2020/0092685 A1, May 4, 2017 of EP) discloses measurement of delay and sending of measurement report (section 0123, 0175, 0281).

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473